Citation Nr: 1709381	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right hip disorder, to include as secondary to the service-connected right knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2014 the Veteran cancelled his request for a Board hearing.  

In February 2015 the Board remanded the issues of entitlement to service connection for a right hip disorder, to include as secondary to the service-connected right knee disability, and the issue of service connection for a low back disorder, to include as secondary to the service-connected right knee disability.  Subsequently, in a December 2015 rating decision the RO granted service connection for the Veteran's low back disorder characterized as lumbosacral strain along with a 10 percent rating effective June 18, 2008 and in a rating decision in August 2016 the RO granted a 40 percent rating for lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome (also claimed as upper back), effective December 21, 2015.  Thus the issue of service connection for a low back disorder has been granted and is no longer in appellate status.  

The Board acknowledges that the Veteran perfected an appeal on the issues of entitlement to service connection for a left hip condition and left knee condition.  See September 2015 Form 9 Appeal.  On the September 2015 Form 9 Appeal the Veteran requested a videoconference Board hearing and thus his claims currently are awaiting a Board hearing prior to adjudication.  As such, the Board will not accept jurisdiction over these issues, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The Veteran in October 2014 withdrew his claim of entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  The Board further notes that on the Form 8 Certification of Appeal dated in April 2016 the RO included the issues of special monthly compensation based on the need for regular aid and attendance of another person and by reason of being housebound as well as a total disability rating based on individual unemployability (TDIU), however the Veteran on his September 2015 Form 9 Appeal limited his appeal only to the issues of service connection for a left hip condition and left knee condition.  It is noteworthy that in a March 2017 Decision Review Officer Decision the Veteran was granted special monthly compensation based on housebound criteria. 

In an August 2016 rating decision the RO in part denied the Veteran's claims of entitlement to service connection for cervical degenerative disc disease with intervertebral disc syndrome (claimed as neck condition with pain and numbness) and depression.  The Veteran filed a notice of disagreement (NOD) in September 2016 with this determination.  In the March 2017 Decision Review Officer Decision the RO granted service connection for major depressive disorder.  The RO also issued a Statement of the Case (SOC) in March 2017 regarding the Veteran's claim of service connection for cervical degenerative disc disease with intervertebral disc syndrome and the Veteran to date has not perfected an appeal of this issue.  The Board notes that a substantive appeal must be filed within 60 days from the date the RO mailed the Veteran the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302.

Lastly, the Board brings to the RO's attention that the Veteran's representative in March 2017 provided the Veteran's new address.  


FINDING OF FACT

A right hip disorder is not currently shown.  



CONCLUSION OF LAW

The criteria for service connection for a right hip disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See July 2008 VCAA correspondence.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, records from the Social Security Administration (SSA), claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

A Supplemental Statement of the Case (SSOC) most recently was issued in December 2015, and subsequently additional evidence was associated with the record.  Although a SSOC has not been issued following receipt of these records, the records are cumulative, duplicative or not pertinent to the Veteran's claim of service connection for a right hip disorder, the only issue being decided herein.  Thus, a waiver of initial RO consideration is not needed.  See 38 C.F.R. §§ 19.37, 20.1304.

The Veteran also was afforded a VA examination in September 2015.  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examination was based on a review of the claims file and the examiner provided an opinion with a supporting rationale.  

Service Connection 

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  


Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Analysis

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Court has also held that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran contends that he has a right hip disorder secondary to his right knee disability.  See June 2008 claim.  The Veteran is service-connected for right medial meniscectomy of the right knee with osteoarthritis and joint effusion.  

VA treatment records in October 2002 show that the Veteran had right knee pain that radiated up into his hip.  VA treatment records in March 2012 show that the Veteran had hip pain possibly related to gait abnormalities from his knee pain.  However, treatment records in the claims file to include VA treatment records, private treatment records, and medical records received from SSA only document complaints and treatment of right hip pain.  See, e.g., VA treatment records dated in May 2008, March 2012, May 2013, January 2016, February 2017, March 2017, and private medical records dated in March 2010 received from SSA.

On the September 2015 VA examination, the examiner, Dr. L.B.S., determined that the Veteran does not have a current diagnosis of a right hip disorder.  The examiner noted that the Veteran reported the onset of right hip pain in 1985 without injury and that flare-ups consist of any movement causing stabbing pain.  The examiner found that imaging studies did not show degenerative or traumatic arthritis nor any other significant findings or results of a right hip disorder.  Nexus opinions were not provided.  However, as the examination did not support a diagnosis of a right hip disability, and because nearly 10 years of treatment records failed to document a disability of the right hip, the examination report is found to be complete and adequate.

The September 2015 VA opinion is highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the Veteran's medical history and relevant longitudinal complaints in proffering the opinion.  This opinion is uncontroverted by the other competent evidence of record.  

As for the Veteran's lay assertions that he has a right hip disorder, to include as secondary to his service-connected right knee disability, the Veteran is competent to report that which he has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the Veteran's statements with regard to his right hip; however, although he is competent to describe symptoms observable to a lay person and his statements that he has pain are credible, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue.  Therefore, the Veteran's lay statement that he has a right hip disorder lacks competency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Moreover, the Veteran's opinion that he has a right hip disorder is outweighed by the September 2015 VA examiner's opinion establishing that he does not have such disability.  A diagnosis of a right hip disorder is a complex medical matter beyond the ken of a layperson and in this regard, a medical professional has greater skill.  Id.  

In sum, the evidentiary requirement of demonstrating a current disability has not been satisfied.  There is no doubt of material fact to be resolved in the Veteran's favor, and the claim of service connection for a right hip disorder, to include as secondary to the service-connected right knee disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for a right hip disorder, to include as secondary to the service-connected right knee disability is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


